Name: Council Decision of 18 January 1999 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, concerning the control of exports of dual-use goods
 Type: Decision
 Subject Matter: trade policy;  tariff policy; NA;  technology and technical regulations;  European Union law
 Date Published: 1999-01-23

 Avis juridique important|31999D0054Council Decision of 18 January 1999 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, concerning the control of exports of dual-use goods Official Journal L 018 , 23/01/1999 P. 0001 - 0002COUNCIL DECISION of 18 January 1999 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, concerning the control of exports of dual-use goods (1999/54/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Having regard to the general guidelines given by the European Council held at Lisbon on 26 and 27 June 1992,Having regard to Decision 94/942/CFSP (1),Whereas further to Decision 98/106/CFSP (2) updating Annex I to the above Decision, Annex V to the Decision also needs updating,HAS DECIDED AS FOLLOWS:Article 1 The list contained in Annex V to Decision 94/942/CFSP, referred to in Article 6 of that Decision, and in Article 20(1) of Council Regulation (EC) No 3381/94 of 19 December 1994 setting up a Community regime for the control of exports of dual-use goods (3) shall be amended as follows:- as from 8 March 1998 the table corresponding to headings 0C004 to 0C201 shall be replaced by the following:>TABLE>- as from the 30th day following the entry into force of this Decision, the table corresponding to headings 0C004 to 0C201 shall be replaced by the following:>TABLE>Article 2 This Decision shall be published in the Official Journal.Article 3 This Decision shall enter into force on the day of its publication.Article 1, first indent shall apply from 8 March 1998, and Article 1, second indent shall apply from the 30th day following the date of publication.Done at Brussels, 18 January 1999.For the CouncilThe PresidentO. LAFONTAINE(1) OJ L 367, 31. 12. 1994, p. 8. Decision as last amended by Decision 98/232/CFSP (OJ L 92, 25. 3. 1998, p. 1).(2) OJ L 32, 6. 2. 1998, p. 1.(3) OJ L 367, 31. 12. 1994, p. 1. Regulation as amended by Regulation (EC) No 837/95 (OJ L 90, 21. 4. 1995, p. 1).